The indictment charged appellant with the offense of burglary, and in addition contained averments *Page 595 
that appellant had twice before been convicted of felonies less than capital. The jury found appellant guilty and the court entered judgment fixing his punishment at imprisonment in the penitentiary for life under the habitual criminal statute. Art. 63, P. C. (1925).
The record contains no statement of facts or bills of exception.
Sentence was pronounced against appellant on the 18th day of June, and eighty days granted from said time in which to file statement of facts and bills of exception. On the 10th day of July appellant filed in the trial court his pauper's affidavit asking the court for an order to the court reporter to prepare a statement of facts. There is nothing in the record to show that said affidavit was ever called to the judge's attention. Such a showing must affirmatively appear. Fuller v. State,98 Tex. Crim. 132, 264 S.W. 953. Other cases will be found noted in 4 Tex. Jur., page 414, Sec. 282.
The judgment is affirmed.
Affirmed.